Motion Granted in Part; Denied in Part; and Order filed May 3, 2022




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00463-CV
                                  ____________

                CHRISTOPHER MICHAEL DUPUY, Appellant

                                        V.

                    HEATHER RENE WILLIAMS, Appellee


                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-18982

                                    ORDER

      Our opinion in this appeal issued December 2, 2021. The Supreme Court of
Texas denied appellant’s petition for discretionary review on April 1, 2022. On
April 4, 2022, appellee moved to remove appellant’s amended reply brief from this
court’s website. Alternatively, appellee is not opposed to appellant redacting the
exhibits from his brief.

      Appellant’s reply brief filed July 12, 2021, disclosed sensitive data and was
stricken. See Tex. R. App. P. 9.9(a)(3). Appellant filed an amended reply brief on
July 14, 2021. Our review of the amended reply brief reveals there is sensitive data
in the appendix to the brief. See Tex. R. App. P. 9.9(a)(3).

      Documents attached to an appellate brief are not evidence to be considered
by the appellate court, see WorldPeace v. Comm'n for Lawyer Discipline, 183
S.W.3d 451, 465 n.23 (Tex. App.—Houston [14th Dist.] 2005, pet. denied), and
we provided appellant an opportunity to comply with Rule 9.9. We therefore do
not provide another. Accordingly, we grant appellee’s motion in part, strike the
appendix to appellant’s amended reply brief filed July 14, 2021, and remove the
stricken portion from this court’s website. The remainder of appellant’s reply brief
appears not to contain sensitive data; accordingly, we deny the motion to remove
the remainder of appellant’s amended reply brief from the court’s website.



                                   PER CURIAM



Panel Consists of Justices Jewell, Spain and Wilson.